DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 06/02/2022.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Darle M. Short on 08/22/2022.
The application has been amended as follows: 
1. (Currently Amended) A power converter comprising: an upper arm and a lower arm connected in series; the upper arm including at least one first semiconductor device that includes a plurality of first semiconductor chips, each of the plurality of first semiconductor chips has a first switching element, and a plurality of first main terminals which are connected to the plurality of first semiconductor chips and provide an electric connection function, the first switching elements being connected in parallel and the plurality of first main terminals including at least one first high potential terminal connected to an electrode of the first switching element on a high potential side and at least one first low potential terminal connected to an electrode of the first switching element on a low potential side; the lower arm including at least one second semiconductor device that includes a plurality of second semiconductor chips, each of the plurality of second conductor chips has a second switching element, and a plurality of second main terminals which are connected to the plurality of second semiconductor chips and provide an electric connection function, the second switching elements being connected in parallel, and the plurality of second main terminals including at least one second high potential terminal connected to an electrode of the second switching element on the high potential side and at least one second low potential terminal connected to an electrode of the second switching element on the low potential side; and a bridging member that bridges the at least one first low potential terminal and the at -3-Application No. 16/904,088 least one second high potential terminal, and provides an upper and lower coupling portion between the upper arm and the lower arm with the at least one first low potential terminal and the at least one second high potential terminal, wherein: in the at least one first semiconductor device, the plurality of first semiconductor chips are in line symmetry with respect to a first axis perpendicular to a first direction in which at least two of the plurality of first semiconductor chips are aligned, and the at least one first high potential terminal and the at least one first low potential terminal are each in line symmetry with respect to the first axis as a symmetry axis; and in the at least one second semiconductor device, the plurality of second semiconductor chips are in line symmetry with respect to a second axis perpendicular to a second direction in which at least two of the plurality of second semiconductor chips are aligned, the at least one second high potential terminal and the at least one second low potential terminal are each in line symmetry with respect to the second axis as the symmetry axis, and -4-Application No. 16/904,088 an arrangement of the at least one second low potential terminal relative to the at least one second high potential terminal is different from an arrangement of the at least one first low potential terminal relative to the at least one first high potential terminal.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the upper arm including at least one first semiconductor device that includes a plurality of first semiconductor chips, each of the plurality of first semiconductor chips has a first switching element, and a plurality of first main terminals which are connected to the plurality of first semiconductor chips and provide an electric connection function, the first switching elements being connected in parallel and the plurality of first main terminals including at least one first high potential terminal connected to an electrode of the first switching element on a high potential side and at least one first low potential terminal connected to an electrode of the first switching element on a low potential side; the lower arm including at least one second semiconductor device that includes a plurality of second semiconductor chips, each of the plurality of second conductor chips has a second switching element, and a plurality of second main terminals which are connected to the plurality of second semiconductor chips and provide an electric connection function, the second switching elements being connected in parallel, and the plurality of second main terminals including at least one second high potential terminal connected to an electrode of the second switching element on the high potential side and at least one second low potential terminal connected to an electrode of the second switching element on the low potential side; and a bridging member that bridges the at least one first low potential terminal and the at -3-Application No. 16/904,088 least one second high potential terminal, and provides an upper and lower coupling portion between the upper arm and the lower arm with the at least one first low potential terminal and the at least one second high potential terminal, wherein: in the at least one first semiconductor device, the plurality of first semiconductor chips are in line symmetry with respect to a first axis perpendicular to a first direction in which at least two of the plurality of first semiconductor chips are aligned, and the at least one first high potential terminal and the at least one first low potential terminal are each in line symmetry with respect to the first axis as a symmetry axis; and in the at least one second semiconductor device, the plurality of second semiconductor chips are in line symmetry with respect to a second axis perpendicular to a second direction in which at least two of the plurality of second semiconductor chips are aligned, the at least one second high potential terminal and the at least one second low potential terminal are each in line symmetry with respect to the second axis as the symmetry axis, and -4-Application No. 16/904,088 an arrangement of the at least one second low potential terminal relative to the at least one second high potential terminal is different from an arrangement of the at least one first low potential terminal relative to the at least one first high potential terminal, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

		/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839